Dissenting from Unpublished Memorandum

TAYLOR, Presiding Judge, dissenting.
Based on the Alabama Supreme Court’s holding in Ex parte Jackson, 598 So.2d 895 (Ala.1992), as further addressed in Kelley v. State, 677 So.2d 792 (Ala.Cr.App.1995), I respectfully dissent from the majority’s holding in Part I of its unpublished memorandum.
I also respectfully dissent from Part II of the majority’s unpublished memorandum in this case addressing the issue of the voluntariness of the appellant’s guilty plea on the authority of the following Alabama Supreme Court cases: Bennett v. State, 649 So.2d 214 (Ala.1994); Cantu v. State, 660 So.2d 1026 (Ala.1994); Ex parte Parish, 660 So.2d 231 (Ala.1994); and Gordon v. Nagle, 647 So.2d 91 (Ala.1994).